DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 5-6, 9, 17, 20, 24, 34-35, 39, 42, 50, 54, 62, 66, 79 & 102-108 are pending:
	Claims 34-35, 39, 42, 50, 54, 62, 66 & 103-108 are rejected. 
	Claims 1-2, 5-6, 9, 17, 20, 24, 79 & 102 have been withdrawn.
	Claims 34-35 and 105 have been amended. 
Response to Amendments
Amendments filed 02/11/2022 have been entered. Amendments to the claims do not overcome §103 rejections and double patent rejection of Application 17/055,017 previously set forth in non-final Office Action mailed 11/16/2021.
Amendments have necessitated new grounds of rejections under §112; double patenting and §103 using prior art of record.
Response to Arguments
Arguments filed 02/11/2022 have been entered. Arguments were fully considered. 
On pages 12 and 17-18 of Applicant arguments, Applicant argues that:
The Applicant notes that subject matter from claim 35 has been incorporated into claims 34 and 105. The Applicant submits that the claims are patentable over Streets in view of Silver because a skilled person would not modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of Streets.

The Office Action refers to claims 1 and 8; however, claims 1 and 8 simply refer to a bio- electrochemical system for generating methane from organic material comprising a bio- electrochemical sensor. The sensor is used for generating methane, not for monitoring water (see claims 4 and 5 of Silver). 

With respect to "monitoring water" recited in the abstract, Silver teaches a system comprising a probe and control tool for monitoring levels of the fuel cell (see claim 27 and page 5, lines 12-17 of Silver). As further described on page 22, lines 7-25 of Silver, the system of adaptive control of a bio-electrochemical system comprises a probe to measure stimulus emitted to a fuel cell, such as voltage, current, pH...fuel concentration, ammonia levels, nitrate levels, and oxygen levels. 

For at least the reason that Silver does not sufficiently teach biosensors for monitoring wastewater, the Examiner's rationale for the combination of the copending application and Silver is not sufficiently supported. Reconsideration and withdrawal of the rejection is respectfully requested.

	This argument is not persuasive because the references teach the claimed invention both individually and in combination. Specifically, the claims require “monitoring one or more organic carbon compounds in a wastewater treatment system” (see claims 34, 105 and 107) but not “monitoring water” since water itself is the environment the for the one or more organic carbon compounds and bio-electrochemical sensor. Specifically, Streets teaches a bio-electrochemical sensor for detecting the presence of wastewater constituents in the wastewater (Streets, see pg. 3, lines 14-17) and the bio-electrochemical sensor used contains electrode pairs having an anode and cathode (Streets, see pg. 22, lines 1-5). Silver also teaches a bio-electrochemical system comprising an anode and cathode (Silver, see pg. 23); said bio-electrochemical system measures pH, biochemical oxygen demand, chemical oxygen demand, ammonia, and other chemical species (Silver, see claim 7); and said bio-electrochemical system 300 which includes the anode and cathode (also referred to “sensor”) is used to treat waste in wastewaters (Silver, see pg. 13, lines 2-8); additionally the anaerobic digestion system recited in claim 8 of Silver is used for wastewater and solids treatment.  Therefore, both references teach a bio-electrochemical sensor for monitoring one or more organic carbon compounds in a wastewater treatment system. Thus, the double patentable rejection and §103 rejections are maintained. 
On pages 14 and 23 of Applicant arguments, Applicant argues that:
The Applicant submits that the claims are patentable over the copending claims in view of Streets and further in view of Stein because a skilled person would not modify the nitrate concentration of the copending application as disclosed in Stein.

Firstly, the Applicant notes that, regardless of the any overlapping ranges, there must be some reason to combine the nitrate concentration of Stein into the copending claims and/or Streets. Indeed, the Applicant notes that the Court of Appeals for the Federal Circuit ("CAFC") in Purdue Pharma L.P. v. Depomed, Inc. ("Purdue") stated that: (1) there must be a reason to combine elements of separate references in the specific manner as claimed; and (2) the problem to be solved must be gleaned from the prior art, and not from the applicant's/patentee's specification. (See, e.g., Purdue at 10-11). Considering KSR International Co. v. Teleflex Inc. ("KSR"), the Board stated that it remains 'important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.' (Purdue at 10, citing KSR, 550 U.S. at 418, 420). Otherwise, the combination of prior art relies on improper hindsight.

	This argument is not persuasive because there is reason to combine the nitrate concentration of Stein into the copending claims and/or Streets. Specifically, as explicitly taught in Stein, wastewater passing through a biological reactor has a nitrate content between 30 mg/l and 215 mg/l (Stein, see C6/L55-57) and said biological reactor treats/purifies wastewater (Stein, see C2/L64-66), therefore one skilled in the art would have selected the overlapping nitrate concentration of the treated wastewater as disclosed by Stein to provide a desired water quality. Furthermore, both the copending claims and Streets will inherently have some amount of nitrate concentration because both have wastewater to be treated and it is known that after treatment of biological processes recited in the copending claims and as taught by Streets, the level of nitrate concentration will be at a certain concentration like that of Stein, therefore the combination is proper.  
On pages 14-15 and 24 of Applicant arguments, Applicant argues that:
Streets relates to bio-electrochemical sensors used to identify biological health of biomass in a septic tank. In contrast, Stein requires the usage of ORP (oxidation reduction potential) and DO (dissolved oxygen) sensors to control a process. DO is the measure of dissolved oxygen in solution, which is typically measured with an optical device, or via other chemical/electrochemical reactions. An ORP sensor is an electrochemical (not bio- electrochemical) sensor that measures the oxidation reduction potential versus a reference electrode. It is used to understand what chemical reactions can proceed under the specific water characteristics, and the ability for electrons to flow between dissimilar chemical species. Importantly, the ORP sensor uses a none-biological signal as it cannot take into account: biological health, availability of the appropriate micro-organisms to complete these reactions, different types of toxicity specific to microbes, and other biologically relevant/required parameters such as macro/micro-nutrients. The introduction of biology, or requiring biological measurement of these values, as present in the environment of Streets, would inherently change the results of the ORP signal as the microbes would be interacting with the dissolved oxygen (a key metabolic step for aerobic micro-organisms). Stein teaches a tight ORP/DO control are critical for the process to function - de-nitrification in an aerobic environment. 

In view that Stein and Streets teach different bio-electrochemical sensors (ORP vs bio- electrochemical) within different environments (de-nitrification vs aerobic/anaerobic septic tank conditions), a skilled person would not consider Stein and Streets to disclose related endeavors. Consequently, a skilled person would not consider modifying the environment of Streets as disclosed in Stein because the sensor and how it functions in the environment of Stein is not similar to than of Streets.

	This argument is moot because the ORP sensor of Stein is not relied upon in the rejection. Additionally, Stein is relied upon to teach the nitrate concentration. 
Terminal Disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application # 16/463,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Terminal Disclaimer filed 02/11/2022 only overcomes the double patenting rejection for Application 16/463,751 but does not overcome the double patenting rejection of Application 17/055,017. 
Claim Objections
Claims 34-35, 39, 42, 50, 54, 62, 66 & 103-108 are objected to because of the following informalities:  
	Claim 34 recites “the output  in lines 4-5; consider rephrasing to – the electrical output – for clarity and consistency with other claim language.
	Claim 42 recites “the system” in line 3; consider rephrasing to – the wastewater treatment system – for clarity and consistency with other claim language.
	Claim 62 recites “one or more organic carbon compounds” in line 2; consider rephrasing to – the one or more organic carbon compounds – for clarity and consistency with other claim language.
	Claim 62 recites “the system” in line 3; consider rephrasing to – the wastewater treatment system – for clarity and consistency with other claim language.
	Claim 66 recites “one or more organic carbon compounds” in lines 2-3 and in lines 8-9; consider rephrasing to – the one or more organic carbon compounds – for clarity and consistency with other claim language.
	Claim 66 recites “phosphorous” in line 9; consider rephrasing to – the phosphorous – for clarity and consistency with other claim language.
	Claim 105 recites “the ouptut” in lines 5-6; consider rephrasing to – the electrical output – for clarity and consistency with other claim language.
	Claim 107 recites “the ouptut” in lines 4-5; consider rephrasing to – the electrical output – for clarity and consistency with other claim language.
	Claim 107 recites “the system” in line 5; consider rephrasing to – the wastewater treatment system – for clarity and consistency with other claim language.
	Dependent claims are hereby objected due to dependency from objected claims 34, 105 and 107. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42, 104 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 recites “a wastewater treatment system” in line 2. It is not clear if the wastewater treatment system is referring to the same wastewater treatment system or referring to a different wastewater treatment? In interest of advancing prosecution, it is interpreted that it is referring to the same denitrifying tank recited in claim 35.
	Claim 104 recites “wherein the wastewater treatment system is a denitrifying tank or a phosphorous removal tank” in lines 1-2. It is not clear if the denitrifying tank or the phosphorous removal tank is referring to the same denitrifying tank or the same phosphorous removal tank recited in claim 34 or referring to a different denitrifying tank or phosphorous removal tank? In interest of advancing prosecution, it is interpreted that it is referring to the same denitrifying tank or the same phosphorous removal tank recited in claim 35.
	Claim 106 recites “wherein the chamber is a denitrifying tank or phosphorous removal tank” in lines 1-2. It is not clear if the denitrifying tank or the phosphorous removal tank is referring to the same denitrifying tank or the same phosphorous removal tank recited in claim 105 or referring to a different denitrifying tank or phosphorous removal tank? In interest of advancing prosecution, it is interpreted that it is referring to the same denitrifying tank or the same phosphorous removal tank recited in claim 105.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-35, 39, 42, 50, 54 and 104-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Silver (WO 2010/147683). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 34, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (see copending claim 56, line 3);  measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see copending claim 56, lines 4-6); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 56, lines 7-8; see copending claims 23 & 24).   
	The copending claims do not recite wherein the wastewater treatment digestion system comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L; or a combination thereof.  
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The copending claims and Streets do not teach that said bio-electrochemical within an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the anaerobic digestion system) of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 35, the copending claims, Streets and Silver teach the method of claim 34, wherein the bio-electrochemical sensor is located within the anaerobic digestion system, anoxic digestion system, denitrifying tank, or phosphorous removal tank (the combination of the copending claims and Silver teach the bio-electrochemical sensor within an anaerobic digestion).
	Regarding claim 39, the copending claims, Streets and Silver teach the method of claim 34, wherein the one or more organic carbon compounds comprises a volatile fatty acid, an organic acid (see claim copending 73), a complex organic compound, acetic acid, propionic acid, butyric acids, or a combination thereof.  
	Regarding claim 42, the copending claims, Streets and Silver teach the method of claim 34 controlling the delivery of one or more organic carbon compounds in a wastewater treatment system, the method further comprising: delivering the one or more organic carbon compounds into the system (see copending claim 60); monitoring a change in the electrical output in response to the one or more organic carbon compounds (see copending claim 60); and 	adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output (see copending claim 60).  
	Regarding claim 50, the copending claims, Streets and Silver teach the method of claim 42, wherein the adjusting step comprises real time adjustments in the delivery of the one or more organic carbon compounds (this is an inherent characteristic of the adjusting step recited in copending claim 60), wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold (see copending claim 66).  	
	Regarding claim 54, the copending claims, Streets and Silver teach the method of claim 42.
	The copending claims do not recite for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system.   
	Streets teaches a wastewater treatment system (see Entire Abstract) for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (see pg. 27, lines 19-21). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by controlling nitrogen and/phosphorous removal as taught by Streets because it is desirable to treat these contaminants in wastewater (Streets, see pg. 10, lines 10-15) and one of ordinary skill in the art would have been motivated to improve the quality of water.  
	Regarding claim 104, the copending claims, Streets and Silver teach the method of claim 42.
	The copending claims and Streets do not teach a bio-electrochemical sensor is within a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the denitrifying chamber) of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 105, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system (monitoring or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69), the method comprising: applying power to a bio-electrochemical sensor in a chamber of the treatment system (see claim 56); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the chamber (see claim 56); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (correlating an electrical output with one or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69).
	The copending claims do not recite wherein the chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L; or any combination thereof.
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination of the copending claims and Streets does not teach that said bio-electrochemical within an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank.	
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the anaerobic digestion system) of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 106, the copending claims, Streets and Silver teach the method of claim 105, wherein the chamber is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank (the combination of the copending claims and Silver teaches a bio-electrochemical sensor within a denitrifying tank). 

Claims 62 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) in view of Silver (WO 2010/147683) and further in view of Ledwell (US 2016/0272519). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 62, the copending claims, Streets and Silver teach the method of claim 50.
	The combination of the copending claims, Streets and Silver do not teach the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process, and/or a carbon addition process.  
	Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous (“carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”) (see ¶11 & ¶288) in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (“the external carbon source acts as a carbon electron donor to promote biological denitrification”) (see ¶126), and/or a carbon addition process.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace threshold of the copending claims with the threshold of Ledwell because the simple substitution of one known threshold means with another threshold means (ratio of one organic compounds to a value of phosphorous) will obviously result in a suitable threshold for a wastewater system with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by initiating denitrification as taught by Ledwell because it is beneficial to denitrify wastewater (Ledwell, see ¶78) and one of ordinary skill in the art would have been motivated to improve the quality of water.  
	Regarding claim 66, the copending claims, Streets, Silver and Ledwell teach the method of claim 62, wherein: the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; greater than about 9:1; greater than about 10:1; greater than about 11:1; or greater than about 12:1; and the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of phosphorous is less than about 10:1; less than about 15:1 (“carbon source is dosed at a carbon to phosphorous ratio of 15:1”) (Ledwell, see ¶288); less than about 20:1; less than about 25:1; less than about 30:1; less than about 35:1; less than about 40:1; less than about 45:1; or less than about 50:1.  
Claim 103 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) in view of Silver (WO 2010/147683) and further in view of Amir (USPN 9,475,714). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 103, the copending claims, Streets and Silver teach the method of claim 42.
	The combination of the copending claims, Streets and Silver does not teach adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.   
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value as disclosed by Amir because said adjusting step provides the benefit of maintaining a constant load on the treatment vessel (Amir, see C2/L25-28) which is desirable for balancing microbial culture in the process (Amir, see C1/L48-51). 

Claim 107 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Stein (USPN 5,288,406). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 107, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system (monitoring or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69), the method comprising: applying power to a bio-electrochemical sensor (see claim 56); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see claim 56); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (correlating an electrical output with one or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69).
	The copending claims do not recite wherein the wastewater treatment system comprises oxygen at a concentration of about ~< 2 mg/L and: (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio- available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination does not teach (i), (ii) or a combination of (i) and (ii). 
	Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrate concentration of the copending claims by selecting an overlapping range as disclosed by Stein because the selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 108 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) in view of Stein (USPN 5,288,406) and further in view of Silver (WO 2010/147683). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 108, the copending claims, Streets and Stein teach the method of claim 107. 
	The combination does not teach that said bio-electrochemical sensor within a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the denitrifying tank) of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 39 and 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683).
	Regarding claim 34, Streets teaches a method of monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (“power source is coupled to bio-electrochemical sensor”) (see pg. 24, lines 28-30) having exo-electrogenic bacteria present in the system (exo-electrogenic biofilm develops on the bio electrochemical sensors) (see pg. 21, lines 15-20); measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”) (pg. 3, lines 28-32) and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”) (see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds)  (see pg. 26, lines 20-28), wherein exo-electrogenic bacteria are located within the wastewater treatment system (the bio-electrochemical sensors (which have the exo-electrogenic biofilm) can be placed in plurality of locations including an aerobic zone) (see pg. 24, line 30 – pg. 25, line 5) (see Fig. 10) comprising nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor, comprising exo-electrogenic biofilm, can be located in the oxygenated/aerobic zone, the exo-electrogenic bacteria will be exposed to the oxygen level defined by the fixed film apparatus); or a combination thereof.  
	Streets does not teach that the oxygen concentration of ~< 2mg/L.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Streets does not teach said bio-electrochemical within an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank. 
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising an anaerobic digestion system (anaerobic digestion system) (see claim 8) and the bio-electrochemical sensor is located within the anaerobic digestion system (a reactor includes an anode and cathode (the anode and cathode are the bio-electrochemical sensor); in one embodiment, the reactor is the anaerobic digestion system) (see claim 1 and claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the anaerobic tank) of Silver with the bio-electrochemical sensor of Streets because it is the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 35, Streets and Silver teach the method of claim 34, wherein the bio-electrochemical sensor is located within the anaerobic digestion system (the combination of Streets and Silver teaches the bio-electrochemical sensor located within the anaerobic digestion system).
	Regarding claim 39, Streets and Silver teach the method of claim 34, wherein the one or more organic carbon compounds comprises a volatile fatty acid (“volatile fatty acids”) (see pg. 26, lines 19-21), an organic acid, a complex organic compound, acetic acid, propionic acid, butyric acids, or a combination thereof. 
	Regarding claim 105, Streets teaches a method of monitoring one or more organic carbon compounds in a wastewater treatment system (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28), the method comprising: applying power to a bio-electrochemical sensor (“power source is coupled to bio-electrochemical sensor”) (see pg. 24, lines 28-30) in a chamber (bio-electrochemical sensors can be placed in a plurality of locations including an aerobic zone) (see pg. 24, line 30 – pg. 25, line 5) (see Fig. 10) of the treatment system; measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”) (pg. 3, lines 28-32) and correlating the output with metabolic activity of exo-electrogenic bacteria present in the chamber (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”) (see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds)  (see pg. 26, lines 20-28), wherein the chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	Streets does not teach that the oxygen concentration of ~< 2mg/L.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Streets does not teach said bio-electrochemical within an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank.	
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the anaerobic tank) of Silver with the bio-electrochemical sensor of Streets because it is the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 106, Streets and Silver teach the method of claim 105, wherein the chamber is a denitrifying tank (the combination of Streets and Silver teaches the chamber is a denitrifying tank) or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.  

Claims 42, 50, 54, 62 and 66 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) and further in view of Ledwell (US 2016/0272519).
	Regarding claim 42, Streets and Silver teach the method of claim 34, monitoring a change in the electrical output in response to the one or more organic carbon compounds (“current densities generated by consumption of volatile fatty acids”) (see pg. 26, lines 19-21).
	The combination of references does not teach controlling the delivery of one or more organic carbon compounds in a wastewater treatment system, the method further comprising: delivering the one or more organic carbon compounds into the system; and adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output.   
	In a related field of endeavor, Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) comprising: delivering the one or more organic carbon compounds into the system (“an external carbon source to dispense carbon-containing supply to the vessel”) (¶32); and adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output (“adjust a rate of addition of the external carbon based on the measurements of the first sensor and second sensor”) (see ¶37) (the sensors will provide a change in electrical output).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of Streets by incorporating the delivery and adjusting steps of Ledwell because delivery of external carbons denitrify wastewater (Ledwell, see ¶7 & ¶11) which would motivate one of ordinary skill in the art to improve the quality of water and because adjusting of said external carbon is desirable to efficiently adjust to changing demands (Ledwell, see ¶15).
	Regarding claim 50, Streets, Silver and Ledwell teach the method of claim 42, wherein the adjusting step comprises real time adjustments (“bio-electrochemical sensors allow for real-time communication”) (Streets, see pg. 24, lines 24-26) (the combination of Streets and Ledwell teaches an adjusting step comprises real time adjustment because the real-time communication will enable real-time adjustments) in the delivery of the one or more organic carbon compounds.
	The combination of references does not explicitly teach wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjusting step of Streets (as modified by Ledwell) by adjusting the one or more carbon compounds in response to a change in electrical output beyond a threshold because it is applying a known technique of adjusting a parameter in response to a threshold to a known wastewater treatment device obviously resulting in controlling the wastewater treatment system (Streets, see pg. 3, lines 28-32 and pg. 26, lines 10-16) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 54, Streets, Silver and Ledwell teach the method of claim 42 for controlling (the level of nitrogen or phosphorus present is adjusted based on sensor data) (Ledwell, see ¶21) a nitrogen removal process (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (Streets, see pg. 27, lines 19-21) and/or a phosphorous removal process in a wastewater treatment system. 
	Regarding claim 62, Streets, Silver and Ledwell teach the method of claim 50, wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous (“carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”) (Ledwell, see ¶11 & ¶288) in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (“the external carbon source acts as a carbon electron donor to promote biological denitrification”) (Ledwell, see ¶126), and/or a carbon addition process.  
	Regarding claim 66, Streets, Silver and Ledwell teach the method of claim 62, wherein: the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; greater than about 9:1; greater than about 10:1; greater than about 11:1; or greater than about 12:1; and the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of phosphorous is less than about 10:1; less than about 15:1; less than about 20:1 (“carbon source is dosed at a carbon to phosphorous ratio of 15:1”) (Ledwell, see ¶288); less than about 25:1; less than about 30:1; less than about 35:1; less than about 40:1; less than about 45:1; or less than about 50:1.  
	Regarding claim 104, Streets, Silver and Ledwell teach the method of claim 42.
	Streets does not teach said bio-electrochemical system within a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.  
	Silver further discloses an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor)  and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the denitrifying tank) of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) in view of Ledwell (US 2016/0272519) and further in view of Amir (USPN 9,475,714).
	Regarding claim 103, Streets, Silver and Ledwell teach the method of claim 42. 
	Adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in view of Streets is interpreted to mean adjusting delivery of wastewater (nitrogen and/or phosphorous are found in the influent wastewater stream) (Streets, see pg. 20, lines 26-30, see pg. 28, lines 10-11 and see Table 1) to the wastewater treatment system.   
	The combination of references does not teach further comprising adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets (as modified by Ledwell) by adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value as disclosed by Amir because said adjusting step provides the benefit of maintaining a constant load on the treatment vessel (Amir, see C2/L25-28) which is desirable for balancing microbial culture in the process (Amir, see C1/L48-51) and this is desirable in Streets because the wastewater treatment system relies on microbial activity for biologically treating wastewater (Streets, see pg. 1, line 28-pg. 2 line 5 and pg. 27, lines 14-18). 

Claim 107 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Stein (USPN 5,288,406).
	Regarding claim 107, Streets teaches a method of monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (“power source is coupled to bio-electrochemical sensor”) (see pg. 24, lines 28-30); measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”) (pg. 3, lines 28-32) and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”) (see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds)  (see pg. 26, lines 20-28), wherein the wastewater treatment system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus).
	Streets does not teach that the oxygen concentration of ~< 2mg/L.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Streets does teach that said wastewater treatment system also comprises (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio-Page 7 of 17Appl. No. 16/645,082Response dated: October 13, 2021Response to Final Office Action dated August 16, 2021available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	 While the combination of references does not teach wherein the nitrate concentration is from 5 mg/L to about 100 mg/L, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrate concentration of Streets by selecting an overlapping range as disclosed by Stein because the selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Stein (USPN 5,288,406) and further in view of Silver (WO 2010/147683).
	Regarding claim 108, Streets and Stein teach the method of claim 107.
	The combination of references does not teach said bio-electrochemical sensor within a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor (within the denitrifying tank) of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778